Citation Nr: 1747415	
Decision Date: 10/24/17    Archive Date: 11/01/17

DOCKET NO.  13-30 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for bilateral hearing loss disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.T.Stallings, Associate Counsel


INTRODUCTION

The Veteran has active duty service from July 1967 to July 1969. 

This matter is before the Board Veterans' Appeals (Board) on appeal of a rating decision in July 2012 of Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In July 2017, the Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge who is rending the determination for this claim.


FINDINGS OF FACT

The weight of the evidence establishes that the Veteran's current bilateral hearing loss disability is due to exposure to in-service acoustic trauma.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

Neither the Veteran nor the representative has raised any issues with the duty to notify or duty to assist. See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II. Service Connection - Bilateral Hearing Loss 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service. See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2016). "To establish a right to compensation for a present disability, a Veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement." Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

For certain chronic disorders, including sensorineural hearing loss, service connection may be granted on a presumptive basis if the disease is manifested to a compensable degree within one year following service discharge. 38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2016). Additionally, for chronic diseases defined by 38 C.F.R. § 3.309(a) and shown in service or by a continuity of symptoms after service, the disease shall be presumed to have been incurred in service. 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). In order to show a chronic disease in service, the record must reflect a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time. Where a chronic disease has been incurred in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to intercurrent causes. If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required in order to establish entitlement to service connection. Id. 

Even where service connection cannot be presumed, service connection may still be established on a direct basis. See Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).
A hearing loss disability is defined for VA compensation purposes with regard to audiologic testing involving puretone frequency thresholds and speech discrimination criteria. 38 C.F.R. § 3.385 (2016). For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies of 500, 1000, 2000, 3000, or 4000 Hz are 26 dB or greater; or when speech recognition scores using the Maryland CNC test are less than 94 percent. Id. Moreover, the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss. Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence. In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). See Layno v. Brown, 6 Vet. App. 465, 469 (1994). In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation." See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence. 38 U.S.C.A. § 7104(a) (West 2014). When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Following a review of the evidence of record, the Board finds that the preponderance of evidence weighs in favor of the Veteran's claim of entitlement to service connection for bilateral hearing loss disability 

The Veteran claims entitlement to service connection for bilateral hearing loss disability as a result of in-service noise exposure. 

The Veteran is a Vietnam veteran having served in combat in the arena of field artillery.

Regarding evidence of a current disability, the examination established that the Veteran has a current bilateral hearing loss disability as defined under 38 C.F.R. § 3.385. 

As far as his in-service event, the Veteran claims that he consistently endured high volumes of unprotected noise exposure to gun shots while stationed in Vietnam for a year especially being in field artillery. The Veteran stated at his videoconference hearing that he has had hearing loss since then, but was afraid to seek help because he was worried having to wear a hearing aid would impact his work as a salesperson after service. Based on his service experience being in Field Artillery and the evidence of record, the Board finds this as a valid in-service event. 

In regard to the Veteran's current bilateral hearing loss disability being related to service the Board finds that the evidence presented indicates that it is. The Veteran reports no post-service acoustic noise trauma. This is seconded by his primary care physician, who states in his opinion, following the Veteran's most recent examination in June 2017, that he reviewed the Veteran's medical records and finds, for the current severity, there is no other explanation for his hearing loss. He also states this is a common ailment amongst field artillery veterans. Prior to this opinion, another VA physician that was attending to the Veteran in April 2013 supported the same conclusion using a very similar rationale. 

The Board recognizes that the VA opinion submitted in June 2015 does not support a nexus between the Veteran's current disability and his military service. This opinion was in part due to the delayed onset and no significant threshold shift. The Board finds this opinion less probative, as a review of the record shows that at the Veteran's separation exam in June 1969, he already met the necessary schedular criteria for a hearing loss disability in his left ear, which he did not have at the time of his enlistment exam. The Board also finds a significant threshold shift at his separation exam in the Veteran's right ear particularly at 1000Hz that would indicate some type of damage while in service considering the short period of time between the Veteran's entry exam and separation exam. Therefore, the Board finds the 2015 opinion less probative in this decision as it is based on inaccurate facts. See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).

Based on the above, the Board finds the evidence supports the claim for service connection for a bilateral hearing loss disability.  


ORDER

Entitlement to service connection for bilateral hearing loss disability is granted. 




____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


